DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makiuchi et al (US 2012/0157585).
Regarding claim 16, Makiuchi teaches a tire comprising at least one internal layer ([0117]) which comprises a rubber composition (Abstract) based on one diene rubber ([0047]) such as polyisoprene ([0044]).  Given that this is a single type of diene rubber, the polyisoprene is present in the amount of 100 phr.  Makiuchi teaches that the composition contains a reinforcing filler which is predominantly carbon black ([0051]).  Makiuchi teaches that the composition contains between 1 to 20 % by weight of a reinforcing resin ([0106]) which would overlap the recited range of 1 to 45 phr.  Makiuchi teaches that the rubber composition further contains a salt of an alkali metal or alkaline earth metal ([0088]) and a crosslinking system ([0074]).
While Makiuchi does not explicitly exemplify the claimed invention, nonetheless, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the teachings of Makiuchi to arrive at the presently claimed invention. It would have been nothing more than using the 
	Regarding claim 18, Makiuchi teaches that the reinforcing filler contains silica ([0049]).
	Regarding claim 21, Makiuchi teaches that carbon black can be the only reinforcing filler (Examples).
	Regarding claim 22, Makiuchi teaches that the content of the reinforcing filler ranges from 30 to 150 phr ([0051]).
	Regarding claim 23, Makiuchi teaches that the reinforcing resin is a bismaleimide ([0106]).
	Regarding claims 24-25¸Makiuchi teaches that the reinforcing resin can be resorcinol and the co-agent is hexamethylenetetramine (HMT) (Table 1). It is noted that the HMT is present in the amount of 2 phr (Table 1).
Regarding claims 26-27, Makiuchi teaches that the salt can be lithium, sodium, potassium, magnesium and calcium acetylacetonate ([0091]).
Regarding claim 28, Makiuchi teaches that the salt in the rubber composition in an amount from 0.2 to 10 phr ([0088]).
Regarding claim 29, Makiuchi teaches that the crosslinking system is a vulcanization system based on molecular sulfur ([0075]).
Regarding claim 30, Makiuchi teaches that the internal layer can be a carcass plies or crown plies ([0122]).
Claim 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makiuchi et al (US 2012/0157585) in view of Miyazaki (US 2012/0184658).
	The discussion regarding Makiuchi in paragraph 3 above is incorporated here by reference. 
	Regarding claim 17, Makiuchi teaches that a carbon black such as N326 can be used (Examples).  As evidenced by Miyazaki, N326 has a BET surface area of 78 m2/g (Table 1).
Regarding claim 19, Makiuchi teaches that the reinforcing filler contains silica ([0049]).  Makiuchi teaches that the combination of silica and carbon black can range from 30 to 150 phr ([0051]), however fails to teach the ratio of carbon black to silica is within a range of 2 to 10.
Miyazaki teaches a rubber for use in an internal part of the tire (bead apex).  The composition contains an isoprene rubber ([0016]) and 40 to 80 parts by mass of carbon black ([0034]) and not more than 15 parts by mass of silica ([0038]).  Given these amounts, the ratio of carbon black to silica would overlap the claimed range of 2 to 10.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the ratio of carbon black to silica as taught by Miyazaki in the composition of Makiuchi.  One would have been motivated to do so to receive the expected benefit of managing properties such as handling stability, dispersibility, fuel economy, and texture (Miyazaki, [0034], [0038]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makiuchi et al (US 2012/0157585) in view of Mangeret et al (US 2004/0249048).
	The discussion regarding Makiuchi in paragraph 3 above is incorporated here by reference. 
Regarding claim 20, Makiuchi teaches that the reinforcing filler can contain silica ([0057]) and a coupling agent ([0058]).
However, it fails to teach that the composition comprises less than 11 % by weight of the coupling agent with respect to the weight of the silica.
Mangeret teaches a rubber for use in a tire (Abstract) which has a silica ([0075]) and a coupling agent ([0084]).  Mangeret teaches that the coupling agent should be present in the amount from 5 to 12 % by weight of the silica ([0116]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the amount of coupling agent as taught by Mangeret in the composition of Makiuchi.  One would .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11,161,962 in view of Makiuchi et al (US 2012/0157585). 
The claims of Patent ‘962 recite a tire with an internal layer which comprises a rubber composition with an isoprene elastomer, a reinforcing filler which is carbon black, a salt of an alkaline-earth, alkali or lanthanide metal. 
However, the claims fail to recite the incorporation of a reinforcing resin.
Makiuchi teaches a tire comprising at least one internal layer ([0117]) which comprises a rubber composition (Abstract) based on one diene rubber ([0047]) such as polyisoprene ([0044]).  Makiuchi teaches that the composition contains between 1 to 20 % by weight of a reinforcing resin ([0106]) which would overlap the recited range of 1 to 45 phr.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the reinforcing resin of Makiuchi in the rubber composition of Patent ‘962.  One would have been motivated to do so to receive the expected benefit of improving endurance of the rubber compound (Makiuchi, [0103]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764